 87315 NLRB No. 14ATHENS DISPOSAL CO.1The exceptions are limited to issues surrounding the dischargesof Jesus Ramirez, Jesus Rosas, and Miguel Salas.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.We find no merit in the Respondent's exception to the judge'sfinding that it violated Sec. 8(a)(3) and (1) of the Act by discharging
employee Miguel Salas. The Respondent contends it discharged
Salas because of a serious customer complaint, a negligent accident,
and numerous overweight citations. We note first that the judge
completely discredited the Respondent's witnesses as to the severity
of the complaint and that other employees who received such com-
plaints were not discharged. Similarly, the judge found that others
who had a combination of complaints and accidents within a short
period of time likewise were not discharged. Finally, we note that
the Respondent's secondary reasonÐthat Salas had too many over-
weight tickets in 1992Ðresulted in only three citations during that
period. Not only was Salas not disciplined for his truck overweights,
he was recommended for a bonus on July 9, 1992, less than a month
before his discharge. Accordingly, we adopt the judge's finding that
Salas' discharge violated the Act.1Unless otherwise noted all events herein occurred in calendaryear 1992.Athens Disposal Company, Inc. and Package andGeneral Utility Drivers Local 396, Inter-
national Brotherhood of Teamsters, AFL±CIO.
Cases 21±CA±28832 and 21±CA±29067September 30, 1994DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDDEVANEYOn March 31, 1994, Administrative Law Judge Bur-ton Litvack issued the attached decision. The Respond-
ent filed exceptions and a supporting brief, the General
Counsel filed an answering brief, and the Respondent
filed a reply to the General Counsel's answering brief.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Athens Disposal Company,
Inc., City of Industry, California, its officers, agents,
successors, and assigns, shall take the action as set
forth in the Order.Salvador Sanders, Esq. and Robert DeBonis, Esq., for theGeneral Counsel.Kyle D. Brown, Esq. (Hill, Farrer & Burrill), of Los Ange-les, California, for the Respondent.DECISIONSTATEMENTOFTHE
CASEBURTONLITVACK, Administrative Law Judge. The unfairlabor practice charges in the above-captioned matters were
filed by Package and General Utility Drivers, Local 396,
International Brotherhood of Teamsters, AFL±CIO (the
Union) on July 22 and November 27, 1992, respectively.1Based on said filings and after an investigation, on January
29, 1993, the Regional Director of Region 21 of the National
Labor Relations Board (the Board) issued a consolidated
complaint, alleging that Athens Disposal Company, Inc. (Re-
spondent) engaged in acts and conduct violative of Section
8(a)(1) and (3) of the National Labor Relations Act (the
Act). Respondent timely filed an answer, essentially denying
the commission of any of the alleged unfair labor practices.
Pursuant to a notice of hearing, I held a trial in Los Angeles,
California, on July 12, 13, and 14, 1993. At the hearing, all
parties were afforded the opportunity to examine and to
cross-examine witnesses, to offer into the record any relevant
evidence, to argue their legal positions orally, and to file
posthearing briefs. The documents were filed by counsel for
both parties and have been carefully considered. Accord-
ingly, based on the entire record herein, including the
posthearing briefs and my observation of the testimonial de-
meanor of the several witnesses, I issue the followingFINDINGSOF
FACTI. JURISDICTIONAt all times material, Respondent, a California corporation,has been engaged in the business of trash removal for com-
mercial, residential, and governmental customers in the
Southern California area and has maintained an office and
truck depot facility in the City of Industry, California. In the
normal course and conduct of its aforementioned business
operations, during the 12-month period immediately preced-
ing the issuance of the instant consolidated complaint, Re-
spondent provided services, valued in excess of $50,000, di-
rectly to customers located within the State of California,
each of which customers, during the same period of time,
purchased and received goods and products, valued in excess
of $50,000, directly from suppliers located outside the State
of California. At all times material, Respondent has been,
and is, an employer engaged in commerce and in a business
affecting commerce within the meaning of Section 2(6) and
(7) of the Act.II. LABORORGANIZATION
At all times material, the Union has been, and is, a labororganization within the meaning of Section 2(5) of the Act.III. ISSUESThe consolidated complaint alleges that Respondent en-gaged in acts and conduct violative of Section 8(a)(1) and (3)
of the Act by discharging four employees (Trinidad
Rodriguez, Jesus Ramirez, Jesus Rosas, and Miguel Salas)
because each assisted the Union and engaged in protected 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Ron Arakelian Jr. and Michael Arakelian are each 50-percentowners of another refuse company, Arakelian Enterprises, Inc., d/b/a
West Covina Disposal and City Refuse Service (West Covina).3Respondent admitted that Rodriquez, Uribe, Uicab, Gonzales,Hile, Arzola, and Diaz are supervisors within the meaning of Sec.
2(11) and its agents within the meaning of Sec. 2(13) of the Act.4Uicab specifically denied the conversation, and Rodriguez failedto mention this conversation in his pretrial affidavits. Further, the
General Counsel does not contend that the conversation was unlaw-
ful but, rather, that such establishes Respondent's knowledge of the
employees' interest in union representation and its unlawful animus
in that regard.5The record is unclear as to the manner in which the Union in-vited Respondent's employees to attend the North Park meeting.
While Lopez insisted that the meeting was publicized by ``word of
mouth,'' a West Covina employee, Jose Arreola, testified that leaf-
lets were distributed, setting forth the time, date, and location of the
North Park meeting. Clearly, inasmuch as Respondent's supervisors
admit seeing flyers, publicizing the June 13 North Park meeting,
written notice of it was distributed among Respondent's employees.
Moreover, as will become clear, there is no dispute that, at least as
of the day before, Respondent's supervisors were aware of the
scheduled June 13 Peck Road union meeting.6North Park, located at the intersection of Rowland and SunsetStreets, appears to be a small, neighborhood-type park of a square
block in size, consisting of tennis courts, a Little League baseball
field (with bleachers along the first and third base lines), and a grass
picnic area. A parking lot, with entrances to and from Sunset Street,
is located behind the baseball field, which is separated from the pic-
nic area by a line of trees. Foxdale Street is the road which runs
parallel to Sunset and adjacent to the picnic area.concerted activities and that Respondent engaged in acts andconduct violative of Section 8(a)(1) of the Act by engaging
in surveillance of its employees' union activities, interrogat-
ing employees as to their union sympathies and activities,
threatening to terminate employees because of their union
sympathies and activities, and conveying the impression to
an employee that he had been terminated because of his sup-
port for the Union. Respondent denied the commission of
any unfair labor practices and contended that the above four
individuals were terminated for cause.IV. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsThe record establishes that Respondent is a family-ownedState of California corporation with Ron Arakelian Sr. own-
ing approximately 60 percent of the outstanding shares, his
sons, Ron and Michael,2owning approximately 23 percentand 11 percent respectively, and other family members own-
ing the remaining shares. Servicing 25 cities in the Southern
California area from its office and truck depot facility in City
of Industry, Respondent's business operations entail the col-
lection, disposal, and recycling of solid wastes and refuse
and the performance of municipal street sweeping, and, with
regard to its trash collection duties, Respondent provides
services to both commercial and residential customers. The
record further establishes that Dennis Chiappetta is Respond-
ent's general manager and ultimately responsible for all busi-
ness operations, including the hiring and discharging of em-
ployees; that Terry Schneider is Respondent's assistant gen-
eral manager; that Antonio Rodriguez is the operations man-
ager; and that reporting to Rodriquez are Field Supervisors
Steve Uribe, Frank Uicab, Caesar Gonzales, and Oscar
Zamora. Moreover, with regard to Respondent's supervisorial
hierarchy, Guadalupe Diaz is responsible for overseeing the
truck yard and routing, and Dal Hile and Al Arzola supervise
the truck and equipment repair and maintenance shop.3The record reveals that, in or about February, agents ofInternational Brotherhood of Teamsters Local 495 com-
menced an organizing campaign among Respondent's drivers
and helpers, conducting three or four organizing meetings at
an employee's home over the next 3 months. Several em-
ployees, including alleged discriminatee, Trinidad Rodriquez,
attended these meetings and signed authorization cards for
Local 495 and, as the record also reveals, another organizing
meeting was scheduled for Saturday, June 13, at the meeting
hall of Teamsters Union Local 420, located on Peck Road
in the city of El Monte. There is no record evidence that,
prior to June 13, Respondent's supervisors were aware of or
engaged in surveillance of any of the organizing meetings;
however, according to Rodriquez, in or about February, he
was in the supervisors' office and overheard a conversation
between Frank Uicab and another employee during which the
latter said that a union would be good and that one ``was
going to go in there.'' Uicab replied that it would not happenbecause Respondent paid them well and then advised the em-ployee ``Let's not get into it because whoever gets into [the
Union] going to get fired.''4The record further reveals that,in or about May, while Local 495's organizing campaign of
Respondent's employees continued, the Union commenced
an organizing campaign among the drivers and helpers, em-
ployed by West Covina; that an initial organizing meeting
for the West Covina employees was held on May 22; that,
the said meeting, having previously formed ``suspicions,''
given their common ownership, that West Covina and Re-
spondent were related companies, Raul Lopez, the chief op-
erating officer of the Union, asked questions about the appar-
ent ``connection'' between the companies and ``confirmed''
his suspicions; that a second organizing meeting for the West
Covina employees was scheduled for the morning of June 13
at Parque del Norte (North Park) in the city of West Covina;
and that, apparently unaware, at that point, of Local 495's
ongoing organizing campaign, Lopez decided to invite Re-
spondent's drivers and helpers to attend.5There is no dispute that, as scheduled, the next meetingbetween representatives of the Union and West Covina's em-
ployees occurred on Saturday, June 13, at North Park6in thepicnic area; that it began shortly after 12 p.m.; that Raul
Lopez and Lorenzo Amaya conducted the meeting for the
Union; that at least 25 West Covina employees attended; and
that some of Respondent's employees, including alleged
discriminatee Jesus Rosas, attended. While Respondent con-
cedes that two separate instances of surveillance by its super-
visors occurred, exactly what conduct these incidents entailed
is in dispute. As to these, Raul Lopez testified that, in the
midst of a discussion of what effects the employees of West
Covina could expect from an organizing campaign, Respond-
ent's employees said that one of their Company's supervisors
was ``cruising the area'' in a pickup truck and, moments
later, ``one of the employees noticed that the pickup had
parked on Foxdale'' 150 to 200 feet from where the employ-
ees were standing. Describing the truck as being a black
Chevrolet with silver or white striping, Lopez testified that
he observed the driver inside, sitting with his hands ``cupped 89ATHENS DISPOSAL CO.7He knew them to be Respondent's employees ``because I usedto see these people at the dump site.''8Rubio was certain the camera was a video camera as ``part ofthe camera was resting on his shoulder and part of the camera was
in his hand. He was pointing it.''9During cross-examination, Rubio reiterated that the photographerwas using a video camera as ``the lens was a little long'' and ``to
me it was a video, the way he was holding it, the way he was using
it.'' Then, Rubio was confronted with his pretrial affidavit, wherein
he mentioned only that the camera had a long lens and failed to
mention that it was a video camera. Also, during cross-examination,Rubio said that, in order to return to the red pickup truck, the twomen with the camera had to walk around the bleachers of the Little
League field.10During cross-examination, Santiago reiterated that the camerawas, in fact, a video cameraÐ``At that distance ... you could see

it was a video camera ... because they have it on their shoulder.''
toward his face'' on either side of his eyes, and that, as heand Amaya began walking toward the truck, the driver made
a U-turn and drove away. Then, Lopez testified, about 15 or
20 minutes later, one of the employees said that he recog-
nized a red, pickup truck, owned by Respondent, in the park-
ing lot, and, at the same time, other employees shouted that
they recognized two of Respondent's supervisors
photographing the meeting. Lopez turned and observed two
individuals, standing ``pretty much in plain sight'' in the row
of trees approximately 150 to 200 feet away from the group,
one taking pictures with a video camera and the other usingwhat appeared to be a 35-millimeter camera with an ex-
tended telephoto lens. Suddenly, according to Lopez, the as-
sembled workers began running toward the two men, and the
two men immediately began running toward the parking lot.
Lopez and Amaya ran toward their car, which was parked
on the street and drove toward the parking lot entrance on
Sunset. As they did so, Lopez observed one of the workers
struggling with one of the asserted supervisors beside the
passenger door of the pickup truck. The latter broke away,
climbed inside and closed the door, and the red pickup drove
away. With regard to the two alleged instances of surveil-
lance of this North Park meeting, former West Covina em-
ployee Mario Rubio, who stated that he recognized three or
four of Respondent's employees at the meeting,7testifiedthat ``we were talking in a group when suddenly one of the
members of the group looked behind and saw two people
... with a camera.'' Rubio turned, and saw two persons

near a tree 40 to 45 feet from the bleachers of the Little
League baseball field. ``One was squatting down a little, the
other one was standing [with] the camera. ... I notice it

was a video camera,'' and the photographer was pointing it
``toward the group.''8According to Rubio, when he initiallyobserved the two men with the video camera, they were
slightly more than the length of a soccer field from the site
of the meeting, and Respondent's employees identified the
photographers as being from their company. Then, according
to Rubio, someone pointed out a red pickup truck in the
parking lot. The group began walking toward it, and, as they
did so, the two men with the video camera, who were identi-
fied by Respondent's employees as being from their com-
pany, also began running toward the truck. The two men ar-
rived at the truck first, and both got inside, with the one
holding the video camera getting into the passenger seat. He
appeared to point the camera toward the workers, who were
running toward the pickup truck. As Rubio and the others
approached, ``we asked [the photographer], what are you
doing with this camera. He told us, move away from here,
the other man started the truck and they left,'' almost run-
ning down one of the workers who had his hands on the pas-
senger door.9Rubio testified further that, no more than 5minutes later, he observed a person, who was parking a beigecolored pickup along the street adjacent to the park no more
than 25 feet from the group. ``Then I hear somebody state
that he belongs to Athens. I was looking at this. When Raul
finds out, he and the other Union representative started to
walk toward the truck. When the person in the pick-up no-
ticed ... he left immediately.''
Several other former West Covina employees also testifiedregarding the alleged instances of surveillance of the June 13
North Park meeting. Jose Arreola testified that the first in-
volved a photographer, who, the group of employees ob-
served, was ``taking pictures with a camera with a long
lens'' while standing beside a white Chevrolet pickup truck,
which was parked on the street. The photographer, who was
approximately 150 feet from the group, had his camera
pointed at them. Arreola added that Respondent's employees,
at the meeting, identified the person as their supervisor, Tony
Rodriguez. Later, according to Arreola, he observed two per-
sons underneath a tree 150 feet from where the employees
were standing, with one taking pictures, with a video camera,
of the group. After watching him for approximately 5 min-
utes, the assembled employees began chasing the photog-
rapher in order to take the camera from him. Thereupon, the
two men began running toward a pickup truck in the parking
lot. Arreola reiterated that the camera was a video camera
and stated that, as the chasing employees reached the truck,
the photographer was closing the passenger door, ``and then
they hit us with the door. We tried to take the camera away
from them. At that time he put it into reverse fast and they
just put the truck on top of us and took off.'' Concluding,
Arreola testified that two of Respondent's employees identi-
fied the two men as being ``supervisors from Athens.'' Mar-
tin Santiago testified that he observed someone taking photo-
graphs and another taking pictures with a video camera. As
to the latter, for 5 minutes, he observed two people standing
beneath a tree 100 feet from the group, with one using the
video camera to take pictures of the group.10``Someone saidthey were supervisors from Athens'' and ``several went over
to where they were. When [the two asserted supervisors] saw
we were going over there, they ran toward their pickup. ...

One of [the group] got really close and when they opened
the door he hit him ... and knocked him out. And they got

in and then took off fast.'' With regard to the latter point,
during cross-examination, Santiago admitted he was told
what happened and did not see the incident at the door of
the pickup truck. As to the person taking photographs,
Santiago testified that he was inside a pickup, which was
parked on the street, approximately 100 feet from the em-
ployees, and that, when the union officials walked toward the
truck, it drove away. During cross-examination, Santiago
conceded this photographer was not mentioned in his pretrial
affidavit.Ruben Real testified that he arrived late for the North Parkmeeting on June 13, but ``when I got to the meeting I no-
ticed two persons with a camera ... underneath a tree'' ap-

proximately 100 feet from the group. According to him, the 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11During cross-examination, Arreola reiterated that the camera uti-lized was a video cameraÐ``the surest thing is that it must be a
video camera,'' a ``VCR'' camera. As with Ruben Real, when con-
fronted with his pretrial affidavit wherein he said he could not recall
what kind of camera it was, Arreola stated that his reference was
to the brand.12During cross-examination, with regard to the camera, Carrillosaid, ``I can see the bulk of the camera only. ... I think it was

a video camera; it looks large to me.'' Thereupon, when asked if
he could discern whether it was a video camera or a photographic
camera, Carrillo replied, ``no.'' He added that others said the camera
was a video camera and, according to the witness, rather than hold-
ing the camera in front of his face, the photographer ``was balancing
this camera on his shoulder.'' Finally, while in his pretrial affidavit,
Carrillo stated that he did not know what the type of camera being
used, during redirect examination, he explained that he meant ``be-
cause of the distance I was not able to distinguish it.'' He added
that he believed the camera was a video camera as ``it still looks
somewhat larger so that's why I say it [was] ... a video camera.''
camera was a video camera, which was ``pointed toward thegroup.'' Suddenly, those present ``started to run'' toward the
two men, who, upon noticing the group moving in their di-
rection, began running to the parking lot. After the members
of the group returned to the meeting site, Real testified, one
told him ``there was a foreman from Athens.'' During cross-
examination, Real reiterated that, although he could not say
the brand, the camera, used by the two men, was a video
camera. Thereupon, confronted by his pretrial affidavit
wherein he stated he did not know what type of camera the
men used, Real stated that his reference, in the affidavit, was
to the brand name and not to the fact that the camera was
a video camera. Finally, with regard to Real, he did not ob-
serve anyone else with a camera, taking photographs of the
organizing meeting. Jesus Arreola testified that he observed
two men, standing by some trees ``around a 100 feet'' from
the meeting site and taking pictures of the group with a cam-
era of ``the kind for videos.'' He added that coworkers no-
ticed the picture taking; ``[the two men] realized and they
ran and then we run after them. .. . [T]hey ran and they

went to a pickup truck ....'' While some workers got
``right at the truck,'' the cameramen were able to escape
``fast,'' and, while Arreola had never seen either of the men
previously, Respondent's employees said they were their
company's supervisors.11Arreola further testified that he alsoobserved, ``some distance'' away, two men in a pickup
truck, taking still pictures of the group. According to
Arreola, the pickup truck ``was moving and then when ...

the ones from the Union ... wanted to go speak with them

... [the photographers] saw that they were coming, so then

they left.'' Later, in his testimony concerning this incident,
Arreola conceded that he only observed the two men and not
a camera, but ``my co-workers saw it and they said.'' As
with the two men with the video camera, Arreola was unable
to recognize the two men in the pickup truck, but ``the ones
from Athens said they were supervisors from Athens.''Carlos Garcia Sanchez testified that the only person,whom he observed with a camera on June 13, was an indi-
vidual, who was approximately 20 feet from the meeting site
and who was identified by Respondent's employees as being
one of their company's supervisors, taking pictures with a
photographic camera, attached to which was a long lens.
Also, according to Sanchez, at another point during the meet-
ing, while he never observed the camera, several employees
said that someone was taking pictures of the meeting with
a video camera. His attention was drawn to two individuals,
who ``were really far away'' near the parking lot. Several of
the group, including Sanchez, proceeded to run after the two
men, but ``they got in [a pickup] truck and then they left real
fast.'' Efrain Carrillo testified that, soon after the meeting
began, he observed a brown pickup truck park on one side
of the street, adjacent to the meeting site. Someone said that
the person in the truck had a camera, and Lopez and Amaya
began walking toward the truck. However, ``[the driver] did
not want to wait for them so he left.'' Carrillo further testi-
fied that, no more than 10 minutes later, one of the workerssaid someone was videotaping them. All of those presentturned to look and ``we saw [two persons] standing ...

about 100 feet'' away under a tree. ``[Two males] were to-
gether, one next to the [other], blocking the other so they can
take video.'' According to Carrillo, the camera was ``a
video-taking camera,'' in which large cassettes are used.12After no more than a minute, the workers began moving in
the direction of the two men, and the latter began running
toward a parking lot, in which a pickup was parked. Before
they could drive away, some of the employees managed to
``[place] themselves in front of the vehicle to ask them what
they were doing there. Then, [the driver] ... turned the

pickup on and they practically run over [the workers]'' while
driving away.Sergio Carrillo testified that, at some point during the June13 meeting, he observed two individuals arrive in a pickup
truck, park no more than 100 feet from the site of the orga-
nizing meeting and, while remaining inside the truck, one
begin taking pictures of the meeting with a video camera.
Five minutes later, according to Carrillo, he observed a beige
pickup truck park approximately 100 feet behind the other
and the driver begin taking pictures of the meeting with a
photographic camera. Finally, after being asked by counsel
for the General Counsel if he attended the North Park union
meeting on June 13, Antonio Arreola testified, during direct
examination, that the meeting was observed by supervisors
from Athens Disposal Company and that he knew the indi-
viduals were from Respondent as ``I myself recognized them
because I had seen them before.'' Elaborating, Arreola stated
that ``there were two hidden behind a tree'' 200 feet away
from the meeting, that they had arrived in a red pickup truck,
and that one of the two men was taking pictures of the group
with a video camera. Also, a third Respondent supervisor
was taking pictures of the group from a pickup truck, which
was parked across the street from the park. During cross-ex-
amination, Arreola was confronted with his pretrial affidavit,
in which he stated that the picture taking was at the May or-
ganizing meeting, and admitted that such was correct. Fur-
ther, Arreola admitted that his pretrial affidavit statement,
that no employer surveillance occurred at the second organiz-
ing meeting in North Park, was also correct. Finally, during
cross-examination, Arreola averred that the camera, utilized
by the individuals behind the tree, was ``the kind that take
movies'' and conceded that, rather than seeing it, he knows
the supervisor, inside the pickup truck, had a camera ``be-
cause ... Raul told us.'' The final witness, with regard to

surveillance at North Park, was alleged discriminatee Jesus
Rosas. Asked if he saw anyone with a camera, Rosas testi-
fied, ``What I saw was ... two pickups from Athens Com-
 91ATHENS DISPOSAL CO.13While the record is not entirely clear, Raul Lopez became awarethat Local 495 was engaged in an organizing campaign among Re-
spondent's employees subsequent to the aforementioned May 22
meeting. Thereafter, as the Union has Teamsters Union jurisdiction
over the rubbish industry, Lopez spoke to the secretary/treasurer of
Local 495 and, as a result, the latter relinquished the organizing of
Respondent's employees to the Union. Lopez further testified that
the June 13 afternoon meeting had been previously scheduled by a
Local 495 business agent and that he (Lopez) decided to attend in
order to ease the transition.14Carrillo testified that Respondent's employees identified one ofthe individuals in the pickup truck as a supervisor named Guadalupe.15Martin Santiago testified that he only observed the pickup truck,the driver of which was identified by one of Respondent's employ-
ees as being a company foreman, drive slowly past the group and
stop at a red light. The pickup truck was in the traffic lane closest
to the assembled employees, and the driver was ``looking at us.''16Describing the group as being comprised of from 12 to 15 peo-ple and some women, Rodriguez doubted that anyone, in the group,
noticed him from such a distance and denied that anyone walked to-
ward his pickup.pany ... a red pickup ... and another pickup truck grey
in color.'' There were two people in the red pickup, which
was parked in the parking lot, with the driver being Super-
visor Frank Uicab. Rosas did not recognize the passenger as
``his face was covered ... with a small video camera'' with

which he was taking pictures of the meeting. Rosas added
that, at all times, he observed the two men inside the pickup
and that he believes the passenger was using a video camera
because ``I saw this man holding [the camera] against his
face with one hand.'' Rosas continued, stating that, after a
few minutes, everyone in the group ``ran to the pick-up truck
to try to get ahead of the man,'' but ``the pickup truck left
the parking lot.'' As to the grey pickup, Rosas recalled that
it was driven by an Athens Disposal Company employee,
Pedro Esparza. According to the witness, the grey pickup
was also ``inside of the parking lot'' and the red and grey
pickup trucks ``left together at the same time.''At the conclusion of the North Park meeting on June 13,Raul Lopez invited the West Covina employees to attend the
meeting between Teamsters Union representatives and Re-
spondent's employees scheduled for 4 p.m. that day at the
Teamsters Local 420 meeting hall on Peck Road in El
Monte.13Later that afternoon, accompanied by several ofWest Covina's employees, Lopez went to the Local 420
meeting hall but discovered that the building was locked.
Thereupon, the group went across the street to a gas station
where they were joined by several of Respondent's employ-
ees including alleged discriminatees Jesus Ramirez, Jesus
Rosas, and Miguel Salas, thereby increasing the size of the
group to approximately 30 employees. According to Lopez,
while the people were milling about prior to the start of the
formal meeting, someone said that an Athens Disposal Com-
pany supervisor had driven by for the second time, and
Lopez' attention was directed to a white pickup truck, which
was stopped at a stoplight at the intersection of Peck Road
and Durfee. Leaving the group, Lopez walked over to thepickup, in which a driver and a passenger were seated, and
accused the driver of doing something illegal. He asked the
driver to identify himself, and the man gave Lopez a name.
The union official then returned to the group, informed them
of the man's name, and the individual, who had initially ob-
served the vehicle passing by, said that such was not his
name and that his real name was ``Guadalupe.'' While, ap-
parently, Lopez did not observe the vehicle, allegedly driven
by a Respondent supervisor, twice drive past the assembled
employees, Sergio Carrillo14testified that he saw the afore-mentioned pickup truck drive past the group and, shortly
thereafter, drive past them again only to be stopped by a redlight.15Particularly enlightening is the testimony of allegeddiscriminatee Jesus Ramirez, who stated that, on June 13,
aware that a union meeting was scheduled, he arrived at the
corner of Peck Road and Durfee at approximately 3 p.m.,
finding a group, composed of his fellow employees and West
Covina's employees, standing at a gas station across from the
Teamsters 420 building. He parked his car across from the
gas station and was crossing Peck Road when another em-
ployee, who had accompanied him, said that Ramirez' super-
visor was approaching. Ramirez turned to look and saw Gua-
dalupe Diaz and Steve Uribe, the latter being his foreman,
coming toward them in a pickup truck. ``They were crossing
the street inside of the vehicle looking to the group. ...

They went by and a few minutes later they returned. At that
moment, the light turned red. [The union official] went to
talk to them, and they had a conversation.'' Shortly after the
incident, according to Lopez, as everyone seemed ``fidgety,''
the group moved to Legg Lake Park in order to convene the
formal meeting.There is no dispute that Respondent's supervisorial hier-archy was aware of the scheduled June 13 union organizing
meetings and conspired to, and did, engage in surveillance of
the North Park and Peck Road meetings; what is in dispute
are the activities of Respondent's supervisors. In this regard,
the record discloses that, admittedly aware of the scheduled
union meetings on June 13, Respondent's supervisors con-
spired to engage in surveillance of their employees suspected
union activities on that day and, in fact, engaged in such
conduct. Thus, Tony Rodriguez, the Athens Disposal Com-
pany operations manager, testified that, in early June, a few
of his company's drivers showed him a flyer, announcing a
union meeting for June 13; that, on June 12, he met with his
field supervisors; and that, after a ``discussion,'' the decision
was made ``just to see if any of ... Respondent's personnel

were involved in this meeting.'' Therefore, the next morning,``just to see if any of our men were involved in it,'' accom-
panied by a friend, who happened to be driving because ``he
likes pickups'' and ``he wanted to drive,'' Rodriguez rode,
as a passenger, in a company white Chevrolet Silverado
pickup truck, to the site of the suspected union meeting at
North Park in West Covina. According to the witness, they
approached the park on Sunset, made a right turn onto Row-
land, and drove past a group of people, who were ``scat-
tered'' and resembled a ``family gathering.'' They turned left
at the next corner and parked on the left or wrong side of
the street, with the group about 100 yards to their left. Re-
maining for no longer than a minute and affording Rodriguez
the opportunity to no more than glance at the group, the op-
erations manager and his friend drove away.16Rodriguez fur-ther testified that, no more than a half hour later, in the same
pickup truck, he and his friend returned to North Park, driv-
ing past without stopping. Denying taking any photographs
or getting out of the truck, Rodriguez said he did not recog- 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17Uicab specifically denied having a video camera with him thatday. With regard to the Polaroid camera, Uicab stated that it was
the type which requires use of two hands in order to take a picture
and that it was not equipped with a telephoto lens.18Uicab opined that the group could have been a gathering of soc-cer players; he nevertheless took photographs ``because I knew there
was something going on with the union gathering.''19Pedro Esparza, a ``spare driver'' for Respondent, essentially cor-roborated Uicab's version of the latter's activities at North Park on
June 13.20In his pretrial affidavits, Rodriguez failed to mention attendingany union organizing meetings prior to May 1992 and stated that
none of Respondent's supervisors were present at any of the three
organizing meetings, which he attended.nize anyone and ``saw no reason to go back and look anymore.''Field Supervisor Frank Uicab admitted that Respondent'ssupervisors had ``decided'' to learn what was going on and
that he was at North Park in West Covina on June 13 ``to
see if there was any Athens people at the so-called union
gathering.'' According to Uicab's testimony at the hearing
and a stipulation as to his testimony, at approximately 1
p.m., driving a company-owned, burgundy-colored pickup
truck, he and Pedro Esparza, who was a ``spare driver'' and
whom Uicab was taking home, arrived at North Park, drove
completely around the park, observed a group of 30 to 40
people standing in the grass picnic area, turned into the park-
ing lot and parked. Watching the group from the truck, Uicab
was unable to recognize anyone. Then, carrying a company
Polaroid camera,17Uicab, accompanied by Esparza, walkedto the third-base side of the baseball field and seated them-
selves in the bleachers, where other people were sitting and
watching a Little League baseball game. From his location,
according to Uicab, the 30 to 40 person group was ``prob-
ably ... a little bit more'' than the length of a football field

or 400 feet away. Uicab and Esparza sat and observed the
group for approximately 5 minutes, during which time Uicabtook two photographs but was unable to recognize anyone.18As they climbed down from the bleachers, Uicab noticed that
the members of the group had started to walk toward ``where
our vehicle was parked.'' Thereupon, he and Esparza ran to-
ward the parking lot, dropping the two photographs while
doing so. Arriving at the truck before anyone from the group
and tossing the camera onto the front seat, Uicab started the
engine and drove away; one man came within 2 feet of the
truck but did not touch it.19According to the stipulated testimony of Respondent'sfield supervisors, Steve Uribe and Guadalupe Diaz, the two
drove together in a beige pickup truck to the area near Peck
Road and Durfee in El Monte at approximately 1 p.m. on
June 13 specifically in order to engage in surveillance of
company employees at a union meeting at that location. Tes-
tifying at the hearing, Uribe, who was driving, initially
averred that they drove there because ``we were going to a
bar'' but subsequently conceded that their purpose was as
stipulated. In any event, Uribe admitted that, nearing the
intersection of Peck Road and Durfee, he slowed down
enough so that he and Diaz could look to see what was hap-
pening; Uribe and Diaz each admitted observing a group of
six to eight people standing at a corner gas station, and Diaz
denied recognizing anyone in the group. According to their
stipulated testimonies, they stopped at a red light at the inter-
section of Peck Road and Durfee, and a man, whom neither
recognized, approached the passenger window and asked
Diaz for his name. Diaz gave him a false name, and, when
the light changed, Uribe drove away. Finally, each man de-nied driving back and forth in the vicinity of the employeemeeting that day.There is no dispute that, subsequent to the June 13 orga-nizing meetings at approximately noontime on a Monday, al-
leged discriminatee Miguel Salas had a conversation with his
supervisor, Frank Uicab, in the city of Covina at the intersec-
tion of Front and Larkin Streets. According to the alleged
discriminatee, who signed an authorization card for the
Union at the Peck Road meeting with representatives of the
Union, Uicab, who normally would oversee Salas' route by
driving by and asking if there were any problems, ap-
proached him and first inquired, ``How are you, Miguel,''
and then asked, ``What do you know about the Union?''
Salas responded that he knew ``nothing,'' but Uicab an-
swered that he thought Salas was ``one of the leaders of the
Union.'' Salas denied it, saying that he did not need it and
that he was fine the way he was. Thereupon, Uicab warned,
``Well, everyone who's mixed up in the Union is going to
get fired.'' The supervisor then turned to leave, stopped, said,
``We do not need a Union. We have good bonuses, good sal-
ary, and good benefits,'' and then left. Uicab, who believed
their conversation occurred before he left for vacation on
June 23, denied Rodriguez' version and testified that the con-
versation was brief with Salas asking ``if I new [sic] any-
thing about the Union'' and him replying that he ``knew
nothing about it.''Turning to the discharges of the four allegeddiscriminatees, Trinidad Rodriguez, who stated that, from
February through May, he attended three union organizing
meetings, conducted by Harvey Lomeli of Teamsters Local
495,20and that he signed authorization cards for both Local495 and the Union, testified that he was discharged by Re-
spondent on June 12, the day before the scheduled meetings
between Respondent's employees and representatives of the
Union and Local 495. That afternoon, Rodriguez, who drove
a pickup truck for Respondent, returned to the truck depot
facility at approximately 2 p.m. and was told to report to
Tony Rodriguez' office. According to the alleged
discriminatee, Field Supervisor Steve Uribe was waiting for
him, gave Rodriguez his final check, and said, ``there's no
more work.'' Rodriguez asked why he was being terminated,
and Uribe replied ``he was going to give the reason to the
person who was going to represent me.'' As to the rationale
underlying the alleged discriminatee's discharge, Rodriguez'
termination report, Respondent's Exhibit 6, states that such
was based on ``the current accident trend of this individual
... along with a written reprimand ... for careless-

ness.... 
Termination was based on accidents.'' In this re-gard, there is no dispute that Rodriguez was involved in two
accidents in May 1992. According to him, the first accident
occurred in a supermarket parking lot in which he had
parked his truck in order to have lunch and, driving his truck
out of the parking lot, he collided with a station wagon, driv-
en by an elderly man, causing substantial damage to the area
above the rear bumper of the station wagon. Rodriguez testi-
fied that, when the vehicles collided, his truck was moving
forward and the station wagon was backing up; that ``I think 93ATHENS DISPOSAL CO.21Trinidad Rodriguez admitted having received no less than 10work reprimands in 1991, with each containing a warning of pos-
sible future termination. One such reprimand involved an incident in
which, while driving his route, Rodriguez slowly followed a woman,
who was walking to work. While the alleged discriminatee main-
tained that he denied engaging in such misconduct, Steve Uribe testi-
fied that the former denied whistling at the woman but admitted fol-
lowing her. Rodriguez received another warning notice in 1992 for
mixing recyclable materials and trash during a residential route.
Once again, the alleged discriminatee stated that he denied the alle-
gation to Uribe, but the latter maintained that Rodriguez admitted the
conduct and offered the excuse that there had been no more room
for recyclable material. It must be pointed out that these work warn-
ings are not mentioned in Rodriguez' termination report.22Denying any knowledge of a videotape of the June 13 NorthPark union organizing meeting, Chiappetta testified that he initially
learned of Respondent's employees' union organizing activities on
Monday, June 15, when Tony Rodriguez informed him of the Satur-
day organizing meetings and of the supervisors' surveillance of
them. According to Chiappetta, he informed Rodriguez ``how un-
happy I was'' at the supervisors' conduct and immediately tele-
phoned Respondent's attorney, who visited Respondent's office 2
days later and gave Chiappetta and Respondent's field supervisors
copies of a detailed list, setting forth what management could and
could not do during a union organizing campaign.23Ramirez testified that he performed both commercial and resi-dential routes, with Frank Uicab supervising his commercial routes
and Steve Uribe supervising his residential routes.he hit me''; and that the driver asserted ``it was my fault be-cause I hit him from the behind.'' Steve Uribe drove to the
scene of the accident and listened the alleged discriminatee's
and the station wagon driver's versions of what occurred.
According to Rodriguez, he explained to Uribe that, as de-
scribed above, the station wagon driver was backing up and
collided with his pickup truck, but Uribe did not believe him.
Contradicting Rodriguez, Uribe testified that the former ad-
mitted he was at fault ``because he didn't step on the brake
right on time'' and that, as a result, he issued a written warn-
ing notice to Rodriguez. On said document, Respondent's
Exhibit 4, Uribe wrote that he informed Rodriguez it would
be his ``last chance'' and that ``[Rodriguez] said he will be
more careful next time,'' and, during cross-examination,
Rodriguez admitted telling Uribe he would be more careful
and being told, by Uribe, such was his ``last chance.''As to the second accident, Rodriguez testified that, 2weeks later, while at a dump site waiting to deposit a load
of trash, he accidentally placed his pickup truck into reverse,
pressed down on the gas pedal, and collided with the truck,
which had been waiting behind his, severely damaging the
latter vehicle's front bumper, and that the damaged vehicle
happened to be another of Respondent's pickup trucks. Ac-
cording to Rodriguez, Frank Uicab drove out to the dumpsite
to investigate the accident, and he (Rodriguez) did not speak
to Steve Uribe about this accident until a week later. On that
occasion, Uribe approached Rodriguez at a dumpsite and said
that ``the bumper could be fixed at the shop'' but ``if I want-
ed my job, for me to give him 100 bucks, and he would not
report it to the Company.'' Rodriguez testified further that he
told Uribe he would pay the money, but, during cross-exam-
ination, admitted that he never did so and never mentioned
the bribe demand during his discharge conversation as ``I
saw [Uribe] was a little bit bothered.'' Contrary to
Rodriguez, Uribe testified that he was the field supervisor
who investigated the dumpsite accident and that he spoke to
Rodriguez, who admitted that the accident was his fault as
he did not see the pickup truck behind his. Uribe further tes-
tified that he immediately informed the alleged discriminatee
that he would report the accident to the operations manager
and, given his poor driving record, Rodriguez would possibly
be terminated. Uribe specifically denied soliciting the as-
serted bribe from Rodriguez. According to Uribe, the deci-
sion to recommend the termination of Rodriguez was jointly
reached, on June 12, by himself, Tony Rodriguez, and Dave
Harpov, Respondent's safety coordinator, based on the al-
leged discriminatee's two May accidents and numerous prior
work warnings,21and the alleged discriminatee's union sym-pathies or activities were not a factor in the decision. DennisChiappetta22testified that he was given the foregoing rec-ommendation on June 12, ``and I concurred that he shouldbe terminated.'' Thereupon, according to Uribe, he met with
Trinidad Rodriguez in the supervisor's room, showed him his
termination report, and said his termination was based on
having ``too many incidents which was accidents and dam-
ages.'' To this, Rodriguez replied, ``Do you have any balls
to tell me the truth,'' and Uribe denied that the alleged
discriminatee asked him the reason for his discharge.Jesus Ramirez, who was a garbage truckdriver for Re-spondent and who testified that he executed an authorization
card for the Union at the afternoon June 13 meeting, which
began on Peck Road in El Monte, was terminated 4 days
later on June 17. On that day, according to Ramirez, he fin-
ished his route23and returned to Respondent's truck depot atapproximately 4:30 p.m. Uribe approached and said he want-
ed to speak to both Ramirez and his helper. Thereupon, they
walked to Tony Rodriguez' office, and Uribe began speak-
ing, asking, ``What's happening, Jesus?''' Ramirez replied
that ``nothing'' was happening, and Uribe said.'' ``Tony told
me to fire you because there is no more work.'' Ramirez
asked why, and Uribe said he did not know, ``ask Tony.''
Thereafter, Ramirez went looking for Tony Rodriguez, the
operations manager, but was unable to find him and to learn
the reason for his termination. Respondent's Exhibit 9 is Ra-
mirez' termination report, with the stated reason for Ramirez'
termination being as follows: ``Almost lost a big account be-
cause driver had not been placing trash bins in their proper
place and lids not being kept closed, Driver had been warned
back in May, Also had been picking up approx. 45 to 50
stops that were not on backyard service but were curb serv-
ice stops, Cost a great deal of money to the company by
[picking up] stops that were not paying for the service.'' As
to the latter problem, the record establishes that residential
route pickups are routinely canceled due to death or are the
subject of stop service notices resulting from failures to pay
the monthly service fees; that drivers are given written no-
tices of the foregoing and are required to remove applicable
service address cards from their route books; that, con-
versely, when a homeowner pays his debt, a new route card
is issued and the driver, on the applicable route, is required
to reinsert it in his route book; and that Respondent's route
supervisors regularly check the routes of the drivers, whom
they supervise, to ensure, among other things, they are giving
effect to the cancellation or stop service orders that, accord
Steve Uribe testified that, in or about May 1992, he was rou- 94DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
24According to Uribe, Ramrirez' route entailed mostly ``backyardservices,'' meaning that the driver or helper must push a large bin,
equipped with wheels, to the back of a home in order to collect the
homeowner's garbage.25Dennis Chiappetta explained that the picking up of bad accountsis costly to Respondent ``because we continue to have all of the
labor costs, the landfill costs, the administrative costs of picking up
that account, and yet we get no revenue for [it].''26Asked, during cross-examination, whether Ramirez exhibited pa-perwork organization problems from the day he was hired,
Chiappetta replied ``could be,'' and admitted that, in his pretrial affi-
davit, he said Ramirez' paperwork problem had been discussed on
a ``daily basis'' since his hire. Finally, after denying that, until his
termination, Ramirez had never been disciplined for his continuing
paperwork problem, Chiappetta was again confronted with his affida-
vit wherein he said that, until his discharge, Ramirez had never been
disciplined for paperwork problems.27Steve Uribe, who admitted that weekly service for a customermay be stopped 1 week and resumed the next, contradicted Ramirez,
stating that the latter's only explanation for what occurred was that
he never followed the route book and ``he was just picking them up
normally like every week.''28The complaint form, R. Exh. 7, notes that the manager was``upset.''29Uicab testified that the manager also complained that trash wasleft ``all over the place, inside and outside the trash enclosures.''
However, R. Exh. 7, the complaint form, contains no such com-
plaint.30There is nothing in the June 5 letter regarding trash being lefton the ground or a threat to terminate Respondent's trash removal
contract.31Ramirez testified that, approximately a month before his dis-charge, on returning to the yard from his route, he met with Franktinely monitoring one of Jesus Ramirez' residential routes24and observed that the alleged discriminatee was collectingtrash from addresses which had been the subject of stop serv-ice notices. Thereafter, according to Uribe, Tony Rodriguez
directed Respondent's route auditor to follow Ramirez in
order to determine the extent of Ramirez' failure to adhere
to company practice,25and the auditor subsequently reportedthat the alleged discriminatee had been servicing, at least, 30
stop-service addresses. However, there is no record evidence
that Ramirez was ever disciplined over this matter, and ex-
actly what Respondent perceived as his indiscretion is not
entirely clear. Thus, one may infer from Steve Uribe's testi-
mony (after the auditor reported his findings, the field super-
visor spoke to Tony Rodriguez, who said what Ramirez had
done ``was no good,'' and the two decided to terminate Ra-
mirez ``for not paying attention to his route) that Respond-
ent's main concern was with Ramirez' collection of trash
from the numerous stop service addresses. In contrast, Den-
nis Chiappetta's concern over the auditor's report seems to
have been with Ramirez' ``sloppy paperwork,'' a subject
about which he had been previously warnedÐ``it was dis-
cussed that [Ramirez] continually had disorganized paper-
work and that it was pointed out to him previously.''26Thatthe latter appears to have been Respondent's concern is evi-
dent from the testimony of Ramirez, who stated that, ap-
proximately 2 months before his discharge, Tony Rodriguez
met with him and asked why he retained address cards, about
which there had been stop service orders, in his route book,
and he explained to Rodriguez that the normal situation was
that stop service orders lasted no longer than a week or, at
most, a month and, rather than remove the address card from
his route book, ``I'd have the cards already for when they
gave me the order.'' According to Ramirez, the conversation
ended with Rodriguez saying that the alleged discriminatee's
route book contained ``too many papers'' and instructing him
to clean it out. Such was done the next day. Nothing more
was said on the subject, and Ramirez denied ever picking up
trash from addresses, which were the subject of cancellation
notices, and ever being accused by Rodriguez of picking up
trash from 30 to 40 canceled accounts.27With regard to the matter of the averted loss of a largeaccount, caused by Ramirez' alleged failure to close trash bin
lids and place the bins in their proper location, the record es-
tablishes that, on May 11, Respondent received a complaint,
by telephone, from the manager of Spyglass Villas, a con-
dominium complex located in the city of Whittier, that, after
collecting the trash that day, Respondent's truckdriver and
helper had failed to close the lids on the trash bins and return
the bins to the trash room.28Frank Uicab testified that, asis the normal practice with a customer complaint,29he imme-diately drove to the Spyglass Villas and observed that thecomplex's trash bin lids had been left open and ``trash was
all over, scattered all over the place.'' Thereupon, Uicab
cleaned the mess, spoke to the manager, who was upset, and
convinced her not to cancel Respondent's service, saying the
incident would not be repeated. Uicab testified further that,
the next day, he informed Tony Rodriguez about what had
occurred and, upon ascertaining that the driver of the truck
was Jesus Ramirez, spoke to the alleged discriminatee and
his helper, explaining that he had personally observed the
scene and that he had to clean the area by himself. Then, ac-
cording to Uicab, he told Ramirez that such ``is poor service.
We can not have this. This is a very large account,'' which
Respondent ``cannot afford to lose.'' After Ramirez admitted
it ``probably'' happened and would not again, Uicab warned
the alleged discriminatee ``if this happens again, you're
gone.'' Notwithstanding Uicab's warning to Ramirez, slightly
over 3 weeks later, on June 5, Respondent received a letter
from the Spyglass Villas management service, stating, in
part, ``that the lids on the trash containers are not being re-
turned to a covered position after the dumpster is emptied,
and in many instances the trash container is not fully re-
placed into the trash enclosure which creates difficulties for
persons to access the trash containers.'' The letter continued,
requesting that Respondent remedy the situation by ensuring
that the trash bin lids are closed and that the bins are again
placed in the trash enclosure. Uicab testified that, on reading
the letter, he again visited the Spyglass Villas, and ``I looked
at the enclosures, and sure enough, the lids were open, the
trash on the ground ... flies everywhere.''
30Thereupon, heagain spoke to the manager and placated her by promising
to replace the driver and assuring her such would never hap-
pen again. According to Uicab, he subsequently reported to
Rodriguez on his findings and conversation with the Spy-
glass Villas' manager and learned that Respondent's sales
manager also had spoken to the management company and
convinced it to retain Respondent as Spyglass Villas' trash
removal service. Uicab testified that, based upon the fore-
going, he made the recommendation, to Rodriguez, at the
next safety meeting that Ramirez should be removed from
his supervisorial area and terminated.31The recommendation 95ATHENS DISPOSAL CO.Uicab, who ``said that there were some problems in an apartmentbecause we were leaving the cans without lids. The reason that I told
him we left them uncovered is because the people will put the gar-
bage on top of them and the box was empty. Then Uicab told me
continue leaving them closed because if I see that same problem
continued, to let him know so he could speak with the clients.'' Dur-
ing cross-examination, Ramirez denied being told it was a major
problem and denied telling Uicab that he closed the trash lids on all
occasions. Further, Ramirez denied being told by Uicab that the cli-
ent had threatened to cancel the account or that Respondent could
not afford to lose the account.32According to Rosas, while he ordinarily did not work on Satur-days, in order to be paid for July 4 in 1992, his supervisors required
him to work that Saturday, and he, in fact, did work 4 hours. Rosas'
complaint on the following Friday, payday, was that his wages were
``incomplete'' as he should have been paid as if he had worked 8
hours on July 4. He added that he is certain that he worked that day.
Dal Hile disputed Rosas as to whether the latter worked on Saturday,
July 4, stating that he reviewed Respondent's payroll records, which
show that Rosas did not work on that day. He added that all employ-
ees, who did not work on July 4, received 4 hours' ``straight time''
for the day.33During cross-examination, Hile stated that, while profanity isregularly used by employees in the shop, he never had heard Rosas
use profane language. He added that what concerned him was Rosas'
cursing being directed at him and uttered in the presence of other
employees.to terminate Ramirez went to Chiappetta, who was informedthat Uicab and the sales manager had assured the manager
that the driver, who was responsible for the problem, would
likely be terminated and had been required to ``basically [re-
sell] our service'' and who testified that the potential loss of
an account or ``an event where one of our drivers has an-
gered ... customers, we consider that grounds for termi-

nation.'' Therefore, he approved the recommendation to dis-
charge Ramirez. Steve Uribe corroborated Ramirez that he
informed the latter of the discharge but denied starting the
conversation with ``what's happening.'' According to Uribe,
he informed Ramirez that the reason for his discharge ``was
picking up accounts that were on stop service'' and his prob-
lem with Uicab regarding not closing the garbage bin lids.
Finally, with regard to the discharge of Ramirez, Dennis
Chiappetta stated that, absent the Spyglass Villas matter, the
alleged discriminatee would not have been terminated. In
contrast, Steve Uribe averred that the precipitating reason for
Ramirez' discharge was his picking up of canceled accounts
and, asked if Ramirez would have been discharged if such
had not occurred, Uribe replied, ``maybe not.''The third alleged discriminatee, Jesus Rosas, who, in addi-tion to attending the two June 13 meetings with the Union,
signed an authorization card for the Union prior to his termi-
nation, was employed as a welder in Respondent's mainte-
nance shop and, according to his termination report, was dis-
charged by Respondent on July 21 for ``insubordination'' re-
sulting from approaching his Supervisor Dal Hile ``in a
threatening manner'' and ``swearing'' at the supervisor and
about Respondent. There is no dispute that, if Rosas was in-
subordinate to Hile, such occurred during a confrontation be-
tween the two, in English, on Friday, July 10, concerning the
pay, which Rosas received for the Fourth of July holiday.32What is in dispute is exactly what Rosas said during this
meeting. According to Hile, at approximately 12:45 p.m. on
that Friday, he was walking through the shop when one of
the employees pointed to Rosas and asked that Hile find
what was his problem. Hile approached Rosas, ``and Jesus
said he was very unhappy about his holiday pay.'' Hile
asked him what the problem with his pay was, ``and he said
that we were stealing from him.'' Hile asked him to explain,``and [Rosas] proceeded to tell me that he was unhappyabout his pay, and I explained to him that everybody got the
same thing, that he wasn't picked on ... and he got very
mad about it and said I was a fucking dog and that the Com-
pany was nothing but a fucking dog and that the owners
were a fucking dog ....'' At that point, Hile interrupted
Rosas, saying that Rosas wasn't being forced to work for Re-
spondent and could always quit. To this, Rosas said, no, and
added ```I'd rather have you fire me. Then I can get work-
man's compensation.' And I just walked away from him.''33Hile testified further that no less than six employees were in
the vicinity and could have overheard Rosas' outburst and
that, at least, four of them speak English. Contrary to his su-
pervisor, Rosas, who stated that three other employees were
within 8 feet of Hile and him and that none ``understand
much English,'' testified that the conversation began with
him showing his paycheck to Hile, saying it was incomplete,
and asking whyÐ``Are they stealing or something.'' An-
swering in what Rosas described as ``a harsh manner,'' Hile
said ``no'' and ``everybody got the same.'' Hile then asked,
``So how come you are complaining?'' Rosas responded,
``My holiday is not complete, and I should not have to work
on Saturdays.'' The conversation ended with Hile saying he
could decide and ``If you want to, there is the door. You can
leave,'' and him replying that he needed the job. Nothing
more was said and, while admitting being angry at Hile's
comments, Rosas specifically denied ever cursing at Hile
during the conversation or threatening to file a worker's
compensation claim. During cross-examination, Rosas main-
tained that his accusation about stealing was said ``dis-
creetly'' and that he does not know how to utter curse words
in English.Dal Hile further testified that he mentioned the confronta-tion with Rosas to the other maintenance shop supervisor, Al
Arzola, and that they decided to raise the matter of Rosas'
behavior at the next monthly meeting when shop problems
were discussed. Such a meeting occurred on July 21 and, ac-
cording to Hile, ``I repeated exactly what happened.'' When
he concluded, Dennis Chiappetta, who was at he meeting, in-
structed him to terminate Rosas. According to Chiappetta's
rather colorful account of Hile's purported description of his
confrontation with RosasÐ``Mr. Hile confronted Mr. Rosas,
and he immediately jumped in a very threatening manner in
his face. He said, `Look, I got a problem with the way I was
paid for a holiday,' and `You people are a bunch of fucking
dogs. Your company's a fucking dog. You're a fucking dog,
and I don't have to take this stuff.''' Hile asked what was
his problem and, ``in a very threatening manner,'' Rosas said
he should have been paid for a holiday but wasn't. Hile told
the alleged discriminatee that he had been properly paid and
that ``we weren't holding a gun to his head; he didn't have
to work there if he didn't want to.'' At point, Rosas threat-
ened to file a worker's compensation claim if Respondent
fired him. Chiappetta confirmed that, on hearing what Rosas
said, he instructed Hile to terminate the alleged discriminatee
that afternoon. Accordingly, Hile met with Rosas later that 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
34The supervisor admitted that Rosas uttered no curse words dur-ing the discharge conversation.35There is no dispute that, on or about July 3 Salas was involvedin an accident in the city of Covina, resulting in damage to a passing
vehicle. According to Salas, ``We're making a pick-up at a stop.
There was a furniture made out of metal, like a little table. ... So

then I threw it, and the thing ... fell over, and it went into the

street.... 
[A] car came by fast and scratched against the fur-niture.'' Salas added that he threw the metal furniture piece toward
his truck's garbage bin, but ``it bounced. It went in, but it bounced
out towards the street.'' According to Respondent's accident report,
Respondent's Exh. 13, the damage, caused by Salas to the passing
vehicle, was in excess of $567. Also, Respondent's ``bonus sum-
mary'' record for Salas shows that he had received no less than 152
overweight load citations and had been the subject of 12 customer
complaints during the first 6 months of 1992. Salas denied having
so many overweight citations and did not believe there had been 12
customer complaints in 1992.36Chiappetta maintained that a ``significant customer service com-plaint'' could be grounds for termination.37Salas had no recollection of this incident or of four previousconfrontations with the same individual.38Chiappetta asserted that Respondent's insurance carrier advisedagainst terminating Silva until litigation over the matter was re-
solved.day. As to what was said, Rosas recalled that Hile told him``he had spoken with the owner [about] ... my problem,

that [the owner] had decided to let me go.'' Rosas responded
that he needed a job and asked why he was being fired, and
Hile merely replied that Rosas ``was not a good [employee]
for the Company.'' Contradicting Rosas, Hile recalled in-
forming the former that he was being terminated ``for insub-
ordination'' and ``he was no longer needed in the shop.''34The final alleged discriminatee, Miguel Salas, who was adriver for Respondent and who, besides attending the June
13 Peck Road meeting, signed an authorization card for the
Union on July 16, was discharged on August 4. While, ac-
cording to Salas' termination report, Respondent discharged
him based on a July 28 customer complaint, no less than
153, 1992 overweight load citations, a ``careless'' accident
on July 3, and his ``poor attitude towards customers and fel-
low workers,'' Dennis Chiappetta testified that the precipitat-
ing reason for the termination of Salas was the July 28, serv-
ice complaint and that, while the other items listed were fac-
tors,35``[Salas] would not have been terminated if [the serv-ice complaint] never would have occurred.''36With regard tothe July 28 incident, according to Chiappetta, an ``irate''
customer, named Gonzalez, telephoned Respondent's office
with a complaint that one of Respondent's drivers had
thrown garbage cans all over the street and had a bad atti-tude. Apparently, it was determined that Miguel Salas was
the driver of the truck, and his Supervisor Uicab was as-
signed to investigate the complaint. According to Uicab, the
complaining individual was a residential homeowner, and he
(Uicab) initially spoke by telephone to the individual and
then visited the residence, observing garbage cans thrown on
to the front lawn and in the street and newspapers and plastic
bags, filled with garbage, scattered around. He spoke again
to the ``unhappy'' customer, who said he had been outside
when the garbage was collected and had witnessed Salas
leave the resulting mess. The customer screamed about the
``sloppy'' quality of Respondent's service and threatened to
stop utilizing Respondent and to urge his neighbors to do
likewise. Uicab apparently was able to appease the customer
and to convince him to remain a customer of Respondent by
promising, among other things, to discipline or terminate the
driver. Although uncorroborated by Uicab, Chiappetta testi-
fied that, after investigating, Uicab reported to him that, inaddition to the July 28 incident, there had been four previousconfrontations between the customer and Salas and that some
of these had been ``face-to-face'' during which ``swearwords'' were uttered.37Thereafter, according to Chiappetta,he met with Uicab, Tony Rodriguez, and Terry Schneider re-
garding Salas' ``overall performance,'' and the four reached
the conclusion that, given his throwing garbage cans on this
occasion and, on an earlier occasion, ``throwing some piece
of furniture,'' there seemed to be a ``trend'' or ``consist-
ency'' to his actions. Believing that these actions indicated
``careless work'' and in light of a significant number of load
overweight citations and other customer complaints, the rec-
ommendation of the others was to terminate Salas, and
Chiappetta concurred. Thereafter, Uicab met with Salas and,
according to the latter, said that Salas was being fired. The
alleged discriminatee asked why, and Uicab said, ``You have
too many complaints from the people. You have too many
[overweight tickets] ....'' As to his recollection of their
conversation, Uicab testified that ``I told him about the seri-
ousness of the complaint and what that customer had told us,
that he didn't want to see [Salas] on that route .... And
that it was a very serious complaint.'' Then, Uicab accused
Salas of lying to him and said ``we couldn't deal with it.
Plus the accident that he had and the overweights.''Asked if Respondent had terminated any employees in1991 and 1992 for conduct, similar to that for which the al-
leged discriminatees were assertedly terminated, Dennis
Chiappetta testified that 18 employees were terminated in
1991 and 27 employees were terminated in 1992 ``for a vari-
ety of reasons, including complaints, overweights, insubor-
dination ....'' Respondent's Exhibit 15 is a compilation of
Respondent's discharge records and corroborates Chiappetta,
except to the extent that the 27, 1992 discharges include the
alleged discriminatees, that employees have been terminated
for the above-stated conduct. However, said exhibit also dis-
closes disparate usage of the discharge penalty. Thus, while
some individuals have been terminated after one accident or
two or three within a short period of time, driver Miguel
Ameruiz was not terminated until February 1992Ðafter he
had been involved in no less than five at-fault accidents dur-
ing the preceding 12 months, and driver Antonio Robles was
not terminated until June 1992Ðafter being involved in four
at-fault accidents within the preceding 10 months. Moreover,
it is also true that Respondent does not consistently terminate
employees for the above conduct and, in fact, in some in-
stances, tolerates such to the point of awarding raises to mis-
creants. Thus, during cross-examination, when confronted
with the employment records of several employees,
Chiappetta confirmed that driver David Gonzalez was given
a $1-an-hour wage increase in December 1992, despite being
involved in at-fault accidents in June, July, and September;
that driver Felix Silver was involved in an at-fault accident
in July 1992 and, while driving his route on January 26,
1993, struck and killed a pedestrian but was not termi-
nated;38that, in November 1992, driver Ronald Santallanwas not terminated despite being given a written reprimand 97ATHENS DISPOSAL CO.39Chiappetta explained that his driving entailed backing into areas,causing accidents to occur more frequently.40Some of the former West Covina employees asserted that TonyRodriguez' surveillance of the North Park meeting included taking
photographs. However, other witnesses directly contradicted this tes-
timony, and Rodriguez himself denied said conduct. In these cir-
cumstances, I must conclude that there exists insufficient record evi-
dence on which to make a finding that Rodriguez did, in fact, photo-
graph the meeting.As to the Peck Road surveillance, I credit the frank testimony ofJesus Ramirez, who appeared to have been far more candid than ei-
ther Steve Uribe or Guadalupe Diaz, that the pickup truck, in which
Uribe and Diaz were riding, slowly drove past the employees gather-
ing at the gas station two times. Further, as Ramirez was crossing
the street as the supervisors drove past, it is hard to believe that they
did not recognize him.41Real credibly clarified any confusion caused by his pretrial affi-davit, explaining that his reference to not knowing the type of cam-
era meant the brand and not to its identity as a video camera.42I am confident that the camera, which they observed, was, infact, a video recording camera. Thus, as described by Mario Rubio,
Martin Santiago, Jesus Arreola, and Efrain Carrillo, the photographer
rested the camera on his shoulder while pointing it at the group and
recording what he observed. Such, of course, is the position in which
one uses an older-model video camera and not the position for tak-
ing pictures with, for example, a Polaroid camera.after a customer complained about his use of abusive lan-guage and, the next day, being involved in an at fault acci-
dent;39that driver Martin Solano was not terminated aftercolliding with a vehicle while parking his truck; that driver
Jesus Valdez was given a raise in 1992 despite being given
a written reprimand and a suspension for consistently receiv-
ing overweight load citations; that driver Mario Morales was
not discharged despite a complaint, from an upset customer,
that he had backed his truck into the customer's garage door,
causing extensive damage and, subsequently, being rep-
rimanded for failing to report the accident; that driver Jose
Torres was not terminated after an at-fault accident in which
he negligently backed into a water pipe, resulting in internal
damage to a building; and that driver Manuel Montiel was
given a 50-cent-an-hour raise despite receiving two or three
complaints a month for failing to collect garbage from some
bins.B. Legal AnalysisThe consolidated complaint alleges and counsel for theGeneral Counsel argues that, subsequent to becoming aware
that its employees had embarked on a union organizing cam-
paign, Respondent engaged in surveillance of the initial
meetings with representatives of the Union, engaged in acts
designed to coerce and restrain employees from continuing to
support the Union, and discharged four known or suspected
union adherentsÐacts and conduct specifically denied by Re-
spondent. At the outset, I consider the acts and conduct, vio-
lative of Section 8(a)(1) of the Act, allegedly engaged in by
Respondent's supervisors. Initially, with regard to the em-
ployee meetings, conducted by the Union, on June 13, at
North Park and on Peck Road, the record evidence estab-
lishes that Respondent's employees were present amongst the
gathered employees at both meetings, and Respondent admits
that Tony Rodriguez and Frank Uicab were each at North
Park with the intent to discover which of Respondent's em-
ployees attended the scheduled meeting and to observe the
events at the location and that Steve Uribe and Guadalupe
Diaz drove slowly past the gathering on Peck Road in order
to discover whether Respondent's employees were present
and to observe what occurred. The only issue of fact, con-
cerning these admitted acts of unlawful surveillance, pertains
to the surveillance, in which Frank Uicab and ``spare driver''
Pedro Esparza engaged40and, in particular, exactly wherethey were situated in the park (seated in the baseball field
bleachers or standing in the midst of a row of trees) the typeof camera (a Polaroid camera or a video recording camera)with which Uicab photographed the employees' organizing
meeting with representatives of the Union. As to this, while
the witnesses, proffered by the General Counsel, were con-
tradictory regarding what occurred as the employees, who
were chasing after Uicab and Esparza, reached the latters'
red pickup truck in the North Park parking lot, there is vir-
tual unanimity as to what precipitated the group's actions. In
this regard, I was particularly impressed by West Covina em-
ployee Ruben Real, whose testimonial demeanor was that of
an honest and straightforward witness, one who clearly was
truthfully recounting events to the best of his recollection.
Crediting Real's testimony, I find that, arriving late for the
meeting, he immediately observed two persons, standing be-
neath a tree approximately 100 feet from the group of em-
ployees, with one pointing what appeared to be a video re-
cording camera41directly at the group. Suddenly, the groupbegan running toward the two men, one of whom was later
identified as one of Respondent's foremen, and, simulta-
neously, the two men began running toward the parking lot.
Given what I perceive as Real's veracity, I likewise credit
the corroborative testimony of Union Official Raul Lopez
and West Covina employees Mario Rubio, Jose Arreola,
Martin Santiago, Jesus Arreola, and Efrain Carrillo, noting
that, as did Real, each candidly testified that what precip-
itated the undisputed pursuit of Uicab and Esparza was thegroup's sighting of two men, standing beneath some trees,
approximately 100 to 150 feet from the site of the organizing
meeting, and photographing those at the meeting with a
video camera.42Providing support for this view, I believe, isthe rather inexplicable version of events as described by
Frank Uicab and his corroborating witness, Pedro Esparza. In
this regard, not only did I perceive Uicab's testimonial de-
meanor as that of a inherently disingenuous witness but also
I can not understand why, notwithstanding having driven past
the group of 30 to 40 individuals and assertedly failing to
recognize anyone and, presumably, being unknown to any
member of that group, Uicab and Esparza believed it nec-
essary to conceal themselves among the spectators in the
baseball field bleachers, situated as much as 400 feet from
the meeting site, in order to engage in further surveillance
of individuals, with whom they assertedly were
unacquainted. Also, if, in fact, Uicab was unable to recognize
any of Respondent's employees, why, utilizing a Polaroid
camera without a telephoto lens, did he feel compelled to
take two photographs of the meeting from where he and
Esparza were seated rather than moving closer in order to
obtain a more focused picture. Moreover, if, as asserted,
Uicab and Esparza were seated among several spectators in
the baseball bleachers 400 feet from the meeting site, it
seems highly unlikely that any of the group would have been
able to recognize either of them and, therefore, it is difficult 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
43In these circumstances, I do not credit the testimony of Esparza,who appeared to be a sycophant and not worthy of belief.44I believe that Uicab engaged in the above-described unlawfulconduct notwithstanding whatever admonishments might have been
advised by counsel.to understand why, when members of the group began run-ning toward the parking lot, Uicab and Esparza panicked and
ran to their truck. Accordingly, I find wholly incredible
Uicab's version of his June 13, surveillance,43and whatseems more logical and likely is that, contrary to his asser-
tions, as he drove by them, Uicab did, in fact, recognize Re-
spondent's employees among the group at North Park; that,
inside the park and in order to engage in surveillance and to
photograph the meeting, Uicab and Esparza came as close as
possible to the group, standing in a row of trees; that they
were observed and recognized by the group, some of whom
began running toward where Uicab and Esparza were stand-
ing; and that, realizing that they had been spotted, Uicab and
Esparza began running toward their red pickup truck. Fur-
ther, of course, contrary to their express denials, I believe
that Uicab used a video camera to photograph the employee
gathering.Based on the parties' stipulations and the credited testi-mony, the record conclusively establishes that, on June 12,
Respondent's supervisors conspired to engage in surveillance
of their employees' scheduled union organizing meetings and
that, on June 13, Respondent's supervisors, Antonio
Rodriguez, Steve Uribe, Frank Uicab, and Guadalupe Diaz
did, in fact, engage in surveillance, including one instance of
videotaping, of the organizing meetings for the Union, at-
tended by Respondent's employees. There can be no question
that an employer engages in conduct violative of Section
8(a)(1) of the Act, by engaging in surveillance of union orga-
nizing meetings, attended by its employees. Action AutoStore, 298 NLRB 875, 887 (1990). Moreover, photographingemployees while they are engaged in activities protected by
the Act is deemed to be surveillance, violative of Section
8(a)(1), absent some ``legitimate justification.'' JohnAscuaga's Nugget & Hotel, 298 NLRB 524, 554 (1990);United States Steel Corp., 255 NLRB 1338, 1338±1339(1981). Respondent has presented no evidence justifying the
foregoing conduct. Accordingly, I find that Respondent's ad-
mitted surveillance of its employees' meetings with union
representatives on June 13 constitutes conduct violative of
Section 8(a)(1) of the Act.I believe that, in addition to the above-described unlawfulsurveillance, Respondent engaged in additional conduct vio-
lative of Section 8(a)(1) of the Act. Thus, crediting Miguel
Salas, who appeared to be testifying in an honest and
straightforward manner, over Frank Uicab, who, as stated
above, did not appear to be testifying candidly and, as will
be discussed infra, appeared to lack any compunctions
against embellishing his testimony, I find that, within weeks
of the June 13 surveillance, while Salas was working his
route, Uicab approached him and, after greeting the alleged
discriminatee, asked ``What do you know about the Union?''
Then, after Salas denied any knowledge of a union, Uicab
said that he thought Salas was ``one of the leaders of the
Union.'' Finally, after the latter denied the accusation and re-
plied that he was happy with his present circumstances,
Uicab warned that ``everyone who's mixed up in the Union
is going to get fired.'' As to the interrogation, utilizing the
surrounding circumstances test and the criteria set forth in
Rossmore House, 269 NLRB 1176, 1178 at fn. 20 (1984),there is no record evidence that Salas was an open andavowed supporter of the Union and, as will be discussed,
Uicab's question was posed in the context of other unlawful
comments and conduct. In these circumstances, I find that
Uicab's interrogation of Salas constituted conduct violative
of Section 8(a)(1) of the Act. Further, Uicab's comment that
he thought Salas was one of the leaders of the Union clearly
was the type of comment, the effect of which is to create the
impression, in the mind of an employee, that his employer
had been engaged in surveillance of its employees' union or-
ganizing activities and, therefore, said comment was violative
of Section 8(a)(1) of the Act. Escada (USA), Inc., 304 NLRB845, 849 (1991); Livingston Pipe & Tube, 303 NLRB 873(1991). Finally, of course, Uicab's warning that, any employ-
ees who were ``mixed up'' with the Union's organizing cam-
paign would be fired, was blatantly violative of Section
8(a)(1) of the Act. Gold Bond Building Products, 293 NLRB1138, 1139 (1989); Norco Products, 288 NLRB 1416, 1420(1988).44I turn now to consideration of the allegations that Re-spondent discharged employees Trinidad Rodriguez, Jesus
Ramirez, Jesus Rosas, and Miguel Salas because of their ac-
tivities in support of the Union and, therefore, in violation
of Section 8(a)(1) and (3) of the Act and note that my deter-
mination of the legality of the discharges is governed by the
traditional precepts of Board law in alleged union animus
discharge cases, as modified by the Board's decision in
Wright Line, 251 NLRB 1083 (1990), enfd. 662 F.2d 899(1st Cir. 1981), cert. denied 453 U.S. 989 (1982), approved
in Transportation Management Corp., 462 U.S. 393 (1983).Thus, in order to prove a prima facie violation of Section
8(a)(1) and (3) of the Act, the General Counsel has the bur-
den of establishing that the alleged discriminatees engaged in
union activities; that Respondent had knowledge of such con-
duct; that Respondent's actions were motivated by union ani-
mus; and that the discharges and layoffs had the effect of en-
couraging or discouraging membership in the Union. WMRU-TV, 253 NLRB 697, 703 (1980). Further, the General Coun-sel has the burden of proving the foregoing matters by a pre-
ponderance of the evidence. Hampshire Woolen Co., 141NLRB 201, 209 (1963). However, while the above analysis
is easily applied in cases in which a respondent's motivation
is straightforward, conceptual problems arise in cases in
which the record evidence discloses the presence of both a
lawful and an unlawful cause for the allegedly unlawful con-
duct. In order to resolve this ambiguity, in Wright Line,supra, the Board established a causation test in all 8(a)(1)
and (3) cases involving employer motivation. ``First, we
shall require that the General Counsel make a prima facie
showing sufficient to support the inference that protected
conduct was a `motivating factor' in the employer's decision.
Once this is established, the burden will shift to the employer
to demonstrate that the same action would have taken place
even in the absence of the protected conduct.'' Id. at 1089.
Two points are relevant to the foregoing analytical approach.
First, in concluding that the General Counsel has established
a prima facie showing of unlawful animus, the Board will
not ``quantitatively analyze the effect of the unlawful motive. 99ATHENS DISPOSAL CO.45I do not believe that the General Counsel has made the requisiteprima facie showing with regard to Trinidad Rodriguez. At the out-
set, it must be noted that Rodriguez was discharged on the Friday
before the June 13 organizing meetings with the Union. Further,
while asserting that he attended several union organizing meetings
beginning in February, said assertion was undermined and contra-
dicted by his pretrial affidavits, in which Rodriguez mentioned at-
tending no organizing meetings earlier than May. In any event, as-
suming that he did attend some of the early 1992 organizing meet-
ings, conducted by Teamsters Local 495, Rodriguez admitted that
none of Respondent's supervisors were present at said meetings, and
there is no record evidence that Respondent was ever aware of them
or of the alleged discriminatee's union sympathies or activities.
Moreover, Rodriguez' testimonial demeanor was that of an utterly
unreliable witness, one not worthy of belief. Accordingly, and in
light of Rodriguez' failure to mention such a comment in his pretrial
affidavits, I cannot, and do not, credit his assertion that Uicab threat-
ened that Respondent would terminate anyone who joins a union.
Nor, in these circumstances, can I credit his testimony that, during
his discharge conversation, Steve Uribe assertedly uttered the oblique
comment that he would tell the reasons for Rodriguez' discharge tothe person who was going to represent him. Therefore, while I do
believe that Respondent harbored unlawful animus toward those em-
ployees, who it believed or suspected were supporters of union orga-
nization, and while the alleged discriminatee may have engaged in
union activities prior to his termination, there is no credible evidence
that, at the time of the discharge, Respondent was aware of or sus-
pected his involvement in said activities and, accordingly, I shall
recommend dismissal of those portions of the consolidated complaint
pertaining to the discharge of Rodriguez.46Surely, if an individual would freely utter curse words whilecomplaining about a pay problem, he would feel no inhibitions
against using such language at the time of termination. Put another
way, the fact that Rosas did not use profanity on the latter occasion
strongly suggests that he did not do so on the Friday after July 4.The existence of such is sufficient to make a discharge a vio-lation of the Act.'' Id. at 1089 fn. 4. Second, once the bur-
den has shifted to the employer, the crucial inquiry is not
whether Respondent could have engaged in the discharges
and layoffs here but, rather, whether Respondent would have
done so in the absence of the alleged discriminatees' union
activities and support. Structural Composites Industries, 304NLRB 729 (1991); Filene's Department Stores, 299 NLRB183 (1990).Analysis of the record, as a whole, convinces me that theGeneral Counsel has made a prima facie showing sufficient
to establish that Respondent was unlawfully motivated in dis-
charging at least three of the alleged discriminateesÐJesus
Ramirez, Jesus Rosas, and Miguel Salas. Initially, in this re-
gard, while the record is silent as to which of Respondent's
employees were the leaders of the union organizing cam-
paign among Respondent's employees, each of the these
three alleged discriminatees appears to have been a union ad-
herent and to have signed an authorization card for the Union
prior to his termination; Jesus Rosas attended the June 13
morning meeting at North Park in West Covina; and each of
the three alleged discriminatees was among the individuals,
who gathered with Union Official Lopez on Peck Road in El
Monte that Saturday afternoon. Moreover, given the video-
tape of the North Park meeting, which, I believe, was re-
corded by Uicab, and the admitted observations of the North
Park meeting by Uicab and Rodriguez and of the Peck Road
meeting by Uribe and Diaz, the inference is warranted that
Respondent was able to identify those of Respondent's em-
ployees, who attended, including Rosas, Ramirez, and Salas.
Further, there is record evidence that not only did Respond-
ent's supervisors conspire to and, in fact, engage in surveil-
lance of the June 13 union organizing meetings but also at
least one (Uicab) interrogated an employee, created the im-
pression of surveillance of the employees' union organizing
activities, and, most significantly, on behalf of Respondent,
threatened to terminate employees who were ``mixed up''
with the Union. In the foregoing circumstances, I find that
the General Counsel has made a prima facie showing suffi-
cient to support the inference that the discharges of Jesus Ra-
mirez, Jesus Rosas, and Miguel Salas were motivated by
their activities and support for the Union.45In accord with the Wright Line, supra, analytical approach,the burden shifted to Respondent to demonstrate that it
would have discharged Ramirez, Rosas, and Salas notwith-
standing the union activities and sympathies of each individ-
ual. Initially, with regard to the discharge of Jesus Rosas, the
issue is whether, on the Friday after the Fourth of July holi-
day, during his confrontation with Shop Supervisor Dal Hile,
the alleged discriminatee was insubordinate to such an extent
that, in the ordinary course of events, Respondent would
have terminated him for his misconduct, and, on this point,
it is first necessary to discern what is not in dispute concern-
ing what happened and what was said. As to this, there is
no dispute that the confrontation concerned Rosas' complaint
that there was a discrepancy in the amount of pay he re-
ceived for the Fourth of July holiday; Hile admitted that, act-
ing on suggestions from employees, he initiated the resulting
confrontation with Rosas by inquiring about the nature of the
latter's problem; the alleged discriminatee conceded that, at
one point, he accused Respondent of ``stealing or some-
thing'' and that he became upset during the confrontation;
and there is no dispute that, toward the end of the confronta-
tion, Hile stated that Rosas could quit if he so desired. How-
ever, as conceded by Hile, the crux of Rosas' insubordina-
tion, if any, was his asserted cursingÐdirected toward Hile
and RespondentÐin the presence of other employees and an
asserted threat to file a worker's compensation claim if ter-
minated. The alleged discriminatee denied either cursing at
Hile or threatening to file a worker's compensation claim
during their confrontation, and I find his denials to be credi-
ble. Thus, notwithstanding his rather poor recollection of ex-
actly what occurred at the June 13 North Park meeting, in
relating his version of what occurred between himself and his
supervisor, Rosas impressed me as being a truthful witness,
one worthy of reliance. In contrast, the circumstances con-
vince me that both Hile and Chiappetta dissembled as to the
Rosas incident. In this regard, I note that, while Rosas' ter-
mination report accused the alleged discriminatee of initiat-
ing the confrontation, Hile admitted that he did so. Further,
Hile admitted that, while cursing was not uncommon in the
repair shop, he had never previously heard Rosas use profan-
ity and, most significantly, that Rosas did not utter any curse
words upon being informed that he had been fired.46More-over, the fact that Respondent failed to offer the testimony
of any of the supposed employee witnesses to the incident
indicates that Rosas should be credited that none understand
much English or specifically what Rosas and Hile said dur-
ing their confrontation. As to Chiappetta, his version of the
confrontation, as supposedly related to him by Hile, was sus- 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
47Ramirez' testimony was uncontroverted that Tony Rodriguezmerely questioned him as to why he retained the canceled or stop
service address cards in his route book and instructed him to ``clean
out'' his route book. Rodriguez was not called as a witness by Re-
spondent.48Frank Uicab asserted that Respondent's sales manager alsospoke to the Spyglass Villas management company in order to con-
vince it to retain Respondent's service; however, the latter individual
was not called as a witness, by Respondent, to corroborate Uicab.49As stated above, I was not impressed with Dennis Chiappetta'scandor and, therefore, I do not rely on his recitation of the reasons
for the termination of Ramirez.piciously far more vivid than that of the latter particularly re-garding Rosas' confronting Hile and jumping in the latter's
face ``in a very threatening manner.'' Finally, with regard to
Rosas' asserted threat to file a worker's compensation claim
if fired, given what I perceived as his testimonial demeanor
and awareness, I believe it as likely that Rosas would have
known enough to have threatened such a lawsuit if termi-
nated as a neo-Nazi repenting and acknowledging the tragedy
of the Holocaust. In the above circumstances, given my be-lief that Respondent found it necessary to, and did, fabricate
the seriousness of the termination incident, I believe that, ab-
sent Rosas' activities and sympathies in support of the
Union, Respondent would not have discharged him, and, ac-
cordingly, I find that the termination of Rosas was violative
of Section 8(a)(1) and (3) of the Act.Turning to the discharge of Jesus Ramirez, I note at theoutset that, while Respondent's termination report rationale
seemingly assigns equal weight to Ramirez' causing the near
loss of the Spyglass Villas account and his providing trash
removal services for 45 to 50 customers who had either can-
celed their accounts or for whom Respondent had issued stop
service orders, Respondent's witnesses were contradictory re-
garding the relative import of each. Thus, while Dennis
Chiappetta averred that, absent the Spyglass Villas matter,
the alleged discriminatee would not have been terminated,
Steve Uribe stated that the precipitating reason for Ramirez'
termination was his picking up of canceled accounts and,
when asked if Ramirez would have been terminated if such
had not occurred, Uribe replied, ``maybe not.'' In any event,
close scrutiny of each asserted discharge reason reveals less
than asserted by Respondent. As to the matter of Ramirez'
picking up of canceled or stop service accounts, I note, ini-
tially, that Respondent failed to make clear exactly what it
viewed as Ramirez' malfeasance. Thus, the only reasonable
inference to be drawn from Uribe's testimony is that Re-
spondent's concern was with the alleged discriminatee's col-
lection of trash from the supposedly numerous stop service
or canceled service addresses; however, Chiappetta, who as-
sertedly gave ultimate approval for the discharge, implied
that Ramirez' ``sloppy paperwork,'' resulting in his failure to
remove, from his route book, the service cards for stop serv-
ice or canceled service addresses, was the problem. If the lat-
ter, indeed, was Ramirez' transgression, given Chiappetta's
admission, during his testimony, that, from his hire date, Ra-
mirez had exhibited paperwork problems and Chiappetta's
acknowledgment of his pretrial affidavit admission that Ra-
mirez had never been given disciplined for his continued pa-
perwork problems, one may justifiably conclude that, prior to
discharging Ramirez, Respondent had condoned the very
matter, which formed a basis for his termination. If, on the
other hand, Uribe's understanding of Ramirez' indiscretion
was what concerned Respondent, despite Uribe's assertion
that he and Tony Rodriguez discussed the matter and decided
to terminate Ramirez, there is no record evidence that the al-
leged discriminatee was ever disciplined by Respondent for
servicing approximately 40 canceled or stop service address-
es. Inasmuch as Uribe and Chiappetta clearly contradicted
each other with regard to what Respondent regarded as Ra-
mirez' problem and, noting Uribe's rather crass testimony as
to why he was in the vicinity of Peck Road and Durfee in
the afternoon of June 13, as I did not perceive Uribe's testi-
monial demeanor to be that of an honest and credible wit-ness, I credit Ramirez' denial that he ever actually servicedany canceled or stop service addresses and find that no mat-
ter the degree of seriousness of Ramirez' paperwork prob-
lems, Respondent condoned these until his termination.47Turning to the Spyglass Villas matter, while clearly, ontwo occasions, the said customer complained regarding defi-
cient service, I believe that Respondent fabricated the extent
and seriousness of the problem. Thus, Respondent's defense
depends on the testimony of Frank Uicab, a witness, upon
whom, I previously concluded, one may not rely for any de-
gree of candor. Such was never more evident than in the
Spyglass Villas matter testimony. Thus, if one were to credit
Respondent's field supervisor, one would have to conclude
that, as Uicab colorfully described, on numerous occasions,
Ramirez and his helper left rotting and decaying garbage
lying on the ground all over the trash receptacle area and
that, as is the cornerstone of Respondent's defense, Uribe
was required to convince the management company not to
cancel Respondent's service contract. However, the difficulty
with this is that there is no corroboration in the record,
where such should exist, for the foregoing. In this regard, I
refer to the initial complaint form, which mentions nothing
about garbage being left on the ground, and to the Spyglass
Villas management company's June 5 complaint letter, which
recited two very specific complaints: the failure to close the
trash bin lids and the failure to place the empty bins in the
trash receptacle area. Such a health and safety risk as decay-
ing garbage left on the ground surely would have been a
matter of utmost concern to the Spyglass Villas residents,
and the fact that the above condition was not mentioned indi-
cates nothing less than that this was a nonexistent problem.
Moreover, rather than threatening to cancel Respondent's
service,48said letter merely, and politely, requests that Re-spondent rectify the situation. In these circumstances, while
Ramirez did not appear to be testifying candidly in describ-
ing what the Spyglass Villas problem entailed, I do believe
that Respondent clearly and egregiously exaggerated the ex-
tent and seriousness of the problem. Based on the foregoing,
the conclusion is warranted that Respondent's decision49toterminate Jesus Ramirez was based on behavior, which it had
heretofore condoned, and on service complaints, about which
it mendaciously embellished the magnitude of the problem in
order to justify discharge, and, accordingly, I do not believe
that, absent Ramirez' support for the Union, Respondent
would have done so. Therefore, I find that Respondent's dis-
charge of Ramirez was violative of Section 8(a)(1) and (3)
of the Act.With regard to alleged discriminatee Miguel Salas and Re-spondent's proffered rationale for discharging him, I note
that Salas had no recollection of any complaints by a resi- 101ATHENS DISPOSAL CO.50Assuming arguendo that the General Counsel had established aprima facie showing that Respondent was unlawfully motivated in
terminating Trinidad Rodriguez on June 12, I believe that Respond-
ent did establish that he would have been terminated notwithstanding
his support for the Union. Thus, there is no dispute that he had been
involved in two accidents during May, and the record, as a whole,
warrants the conclusion that he was at fault in both. As the record
also establishes that Respondent had terminated other employees for
multiple accidents within a short time period, it is clear that
Rodriguez would have been terminated notwithstanding whatever
support Respondent believed he may have manifested for the Union.51In his posthearing brief, counsel for the General Counsel with-drew the allegation that Steve Uribe engaged in conduct violative of
Sec. 8(a)(1) of the Act by his comment to Jesus Ramirez on June
17, ``What's happening, Jesus?''52Under New Horizons, interest is computed at the ``short-termFederal rate'' for the underpayment of taxes as set forth in the 1986
amendment to 26 U.S.C. §6621.
53If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, beContinueddential customer named Gonzalez, including that which as-sertedly precipitated his discharge, Gonzalez' July 28, com-
plaint that Salas had left garbage scattered all over his street
and had a bad attitude, that the alleged discriminatee con-
ceded negligently causing his July 3 accident, and that, ex-
cept for denying the number of such, did not dispute having
received numerous overweight load citations during 1992.
However, I also note that Respondent's defense rests, almost
entirely, on the testimony of Frank Uicab and, inasmuch as
I believe that the testimonial demeanor of Respondent's field
supervisor was that of a decidedly dishonest witness and that
he dissembled regarding virtually all matters about which he
testified, including embellishing certain matters in order to
buttress Respondent's defense, I have absolutely no con-
fidence in his veracity and am loath to accept all aspects of
his testimony with regard to the Gonzalez July 28, com-
plaintÐin particular his assertions as to what he observed at
Gonzalez' residence and the customer's threat to terminate
Respondent's service. Likewise, no credence may be placed
on the uncorroborated assertion of Chiappetta, who was in-
herently unreliable, that there had been previous confronta-
tions between the customer and Salas. Further, while, during
1991 and 1992, Respondent did, in fact, terminate employees
for similar conduct, Chiappetta conceded that, in 1992, driver
Ron Santallan was not terminated despite being given a writ-
ten reprimand over a customer complaint about his abusive
language and being involved in an at-fault accident the next
day and driver Mario Morales was not discharged despite a
complaint, from an irate customer, that he had backed his
truck into the customer's garage door, causing extensive
damage, and his subsequent reprimand for failing to report
the accident. Moreover, I cannot neglect the fact that, no
more than a month prior to investigating the Gonzalez com-
plaint and being involved in the decision to terminate the al-
leged discriminatee, Uicab had accused Salas of being one
of the leaders of the Union's organizing campaign and had
warned that Respondent would terminate employees who
were ``mixed up'' with the Union. Based on the foregoing
and the record as a whole, I conclude that the Gonzalez com-
plaint, the admitted precipitating reason for Salas discharge
was not nearly as serious as asserted by Respondent and that
Respondent does not consistently discharge employees forsimilar conduct and, as I do not believe, in these cir-
cumstances, that Respondent has established herein that it
would have terminated Miguel Salas absent his suspected
sympathies and support for the Union, find that his termi-
nation was violative of Section 8(a)(1) and (3) of the Act.50CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) and (3) of the Actby terminating employee Jesus Ramirez on June 17, em-
ployee Jesus Rosas on July 21, and employee Miguel Salas
on August 4, because each engaged in activities in support
of the Union.4. Respondent engaged in conduct violative of Section8(a)(1) of the Act by engaging in surveillance of its employ-
ees' activities in support of the Union.5. Respondent engaged in conduct violative of Section8(a)(1) of the Act by interrogating employees concerning
their sympathies and activities in support of the Union.6. Respondent engaged in conduct violative of Section8(a)(1) of the Act by creating in the minds of its employees
the impression that it had been engaged in surveillance of
their activities in support of the Union.7. Respondent engaged in conduct violative of Section8(a)(1) of the Act by warning employees that they would be
fired for supporting the Union and engaging in activities in
support of the Union.8. The aforementioned unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of the Act.9. Unless specifically found above, Respondent engaged inno other unfair labor practices.51REMEDYHaving determined that Respondent engaged is serious un-fair labor practices in violation of Section 8(a)(1) and (3) of
the Act, I shall recommend that it be ordered to cease and
desist from engaging in such conduct and to take certain af-
firmative action designed to effectuate the purposes and poli-
cies of the Act. I have concluded that Respondent unlawfully
terminated employee Jesus Ramirez on June 17, 1992, em-
ployee Jesus Rosas on July 21, 1992, and employee Miguel
Salas on August 4, 1992, because of the activities of each
in support of the Union. Accordingly, I shall recommend that
Respondent be ordered to reinstate each discriminatee to his
former position of employment or, if such no longer exists,
to a substantially equivalent position. Further, I shall rec-
ommend that Respondent be ordered to make each whole for
any lost earnings, he may have suffered as a result of the
discrimination practiced against him, as proscribed in F.W.
Woolworth Co., 90 NLRB 289 (1950), and Isis PlumbingCo., 138 NLRB 710 (1963), plus interest as computed inNew Horizons for the Retarded, 283 NLRB 1173 (1987).52Additionally, I shall recommend that Respondent be orderedto post a notice, setting forth its obligations.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended53 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
adopted by the Board and all objections to them shall be deemedwaived for all purposes.54If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ORDERThe Respondent, Athens Disposal Company, Inc., City ofIndustry, California, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Discharging employees because they engaged in activi-ties in support of the Union.(b) Engaging in surveillance of its employees' activities insupport of the Union.(c) Interrogating employees concerning their sympathiesand activities in support of the Union.(d) Creating in the minds of employees the impression thatit had been engaging in surveillance of their activities in sup-
port of the Union.(e) Warning employees that they will be fired for becom-ing involved with and supporting the Union.(f) In any like or related manner interfering with, coercing,or restraining employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer reinstatement to employees Jesus Ramirez, JesusRosas, and Miguel Salas to their respective former positions
of employment or, if such jobs no longer exist, to substan-
tially equivalent positions of employment and make each
whole for the discrimination against him in the manner set
forth in the remedy section of the decision.(b) Expunge from its files any reference to the respectiveJune 17, July 21, and August 4, 1992, discharges of Ramirez,
Rosas, and Salas and notify each, in writing, that this has
been done and that evidence of the discharge of each will
not be used as a basis for any future personnel action against
him.(c) Preserve and, on request, make available to Boardagents, for examination and copying, all payroll records, so-
cial security payment records, timecards, personnel records
and reports; and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at Respondent's office and truck depot facility inCity of Industry, California, copies of the attached notice
marked ``Appendix.''54Copies of the notice, on forms pro-vided by the Regional Director for Region 21, after being
signed by the Respondent's authorized representative, shall
be posted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous places in-cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the consolidated complaint,insofar as it alleges that Respondent violated Section 8(a)(1)
and (3) of the Act by terminating employee Trinidad
Rodriguez and Section 8(a)(1) of the Act by other acts and
conduct, be dismissed.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
engage in surveillance of our employees'union activities.WEWILLNOT
interrogate our employees with regard totheir union sympathies or activities.WEWILLNOT
create in the minds of our employees theimpression that we are engaging in surveillance of their
union activities.WEWILLNOT
threaten to fire our employees in order toinduce them not to engage in any union activities.WEWILLNOT
in any like or related manner interfere with,coerce, or restrain our employees in the exercise of the rights
granted them by Section 7 of the Act.WEWILL
offer Jesus Ramirez, Jesus Rosas, and MiguelSalas immediate and full reinstatement to their former jobs
or, if these jobs no longer exist, to substantially equivalent
ones, without prejudice the seniority or other rights or privi-
leges previously enjoyed by each and WEWILL
make eachdiscriminatee whole for any loss of earnings and other bene-
fits resulting from his discriminatory layoff, less any net in-
terim earnings, plus interest. WEWILL
notify Jesus Ramirez,Jesus Rosas, and Miguel Salas, in writing, that we have re-
moved from our files any reference to their respective dis-
criminatory discharges and that the respective discharges will
not be used against them in any way.ATHENSDISPOSALCOMPANY, INC.